PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Fox Rothschild / Rutgers
Fox Rothschild LLP
997 Lenox Drive
Lawrenceville, NJ 08648



In re Application of: Ermakov et al.
Appl. No.: 16/499,588
Filed: 30 Sep 2019
Atty Docket No: 070439.01515
For:  SYSTEMS AND METHODS FOR REAL TIME MEASUREMENT OF SURFACE CURVATURE AND THERMAL EXPANSION OF SMALL SAMPLES
:::::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313




The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR § 1.313.

The above-identified application is hereby withdrawn from issue. The Notice of Allowance and Issue Fee Due and the Notice of Allowability mailed on April 22, 2021 are hereby vacated. 

The application is being withdrawn to permit reopening of prosecution. The reasons therefore will be communicated to you by the examiner. 

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid. If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account. However, applicant may wait until the application is either again found allowable or held abandoned. If the application is allowed, upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that the previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due. If the application is abandoned, applicant may request either a refund or a credit to a Deposit Account.

Telephone inquiries related to this decision should be directed to Supervisory patent examiner Tarifur R. Chowdhury at (571) 272-2287.




The above-identified application is being forwarded to the examiner for appropriate action. 


/Gregory J Toatley Jr/_________________________________
Gregory J. Toatley, Jr.
Acting Director, Technology Center 2800


/LEE A FINEMAN/TQAS TC 2800, Art Unit 2800